Case 3:19-cv-10170-BRM-LHG Document 171 Filed 02/12/20 Page 1 of 29 PageID: 9955




  BLANK ROME LLP                                 WILLIAMS & CONNOLLY LLP
  A Pennsylvania LLP                             Edward J. Bennett (pro hac vice)
  Stephen M. Orlofsky                            Edward C. Barnidge (pro hac vice)
  Adrienne C. Rogove                             Jonathan B. Pitt (pro hac vice)
  New Jersey Resident Partners                   C. Bryan Wilson (pro hac vice)
  Michael R. Darbee                              725 Twelfth Street NW
  300 Carnegie Center, Suite 220                 Washington, DC 20005
  Princeton, NJ 08540                            Telephone: (202) 434-5083
  Telephone: (609) 750-2646                      Facsimile: (202) 434-5029
  Facsimile: (609) 897-7286                      EBennett@wc.com
  Orlofsky@BlankRome.com                         EBarnidge@wc.com
  Rogove@BlankRome.com                           JPitt@wc.com
  MDarbee@BlankRome.com                          BWilson@wc.com

              Attorneys for Defendant United Therapeutics Corporation

                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY

   SANDOZ INC. AND RAREGEN,
   LLC,

                               Plaintiffs,       Civil Action No. 3:19-cv-10170-BRM-
                                                 LHG
               v.

   UNITED THERAPEUTICS
   CORPORATION AND SMITHS
   MEDICAL ASD, INC.,

                              Defendants.

    DEFENDANT UNITED THERAPEUTICS CORPORATION’S ANSWER
    AND AFFIRMATIVE DEFENSES TO PLAINTIFFS SANDOZ INC. AND
                  RAREGEN LLC’S COMPLAINT

        Defendant United Therapeutics Corporation (“UTC”), by counsel, hereby

  files its Answer to Plaintiffs Sandoz Inc. (“Sandoz”) and RareGen, LLC’s

                                             1
Case 3:19-cv-10170-BRM-LHG Document 171 Filed 02/12/20 Page 2 of 29 PageID: 9956



  (“RareGen,” and together with Sandoz, “Plaintiffs”) Complaint (ECF No. 1). All

  responses are based solely on the knowledge and information of UTC. Unless

  otherwise stated, UTC does not purport to admit or characterize the conduct of

  another defendant. To the extent the headings in the Complaint contain factual

  allegations to which a response is required, they are denied. All other allegations

  not specifically admitted are denied. UTC reserves the right to amend its Answer,

  in whole or in part.

        1.     The allegations in Paragraph 1 of the Complaint set forth legal

  conclusions to which no answer is required. To the extent an answer is required,

  UTC denies the allegations in Paragraph 1.

        2.     UTC admits that Pulmonary Arterial Hypertension (“PAH”) is a

  condition characterized by high blood pressure in the pulmonary arteries and that,

  in many circumstances, it can be life-threatening. UTC admits that some PAH

  patients use infusion pumps, some of which are manufactured by Smiths Medical

  ASD, Inc. (“Smiths”) and some of which utilize single-use cartridges, to

  administer treprostinil, a PAH medication. UTC further admits that treprostinil has

  been used to extend the lives of PAH patients. UTC otherwise denies the

  allegations in Paragraph 2 of the Complaint.

        3.     UTC admits that Sandoz introduced generic treprostinil in March

  2019. UTC is informed and believes that Sandoz was the first manufacturer of


                                            2
Case 3:19-cv-10170-BRM-LHG Document 171 Filed 02/12/20 Page 3 of 29 PageID: 9957



  generic treprostinil to come to market. UTC otherwise lacks knowledge or

  information sufficient to form a belief as to the truth of the allegations in Paragraph

  3 of the Complaint and on that basis denies them.

        4.     UTC admits that it manufactures and markets Remodulin®

  (treprostinil) Injection (“Remodulin”) and that Remodulin’s active ingredient is

  treprostinil. UTC further admits that it entered into certain agreements with Smiths

  and with certain specialty pharmacies. Those agreements are the best record of

  their content, and UTC denies Plaintiffs’ characterization of them. UTC otherwise

  denies the allegations in Paragraph 4 of the Complaint.

        5.     The allegations in Paragraph 5 of the Complaint set forth legal

  conclusions to which no answer is required. To the extent an answer is required,

  UTC denies the allegations in Paragraph 5.

        6.     The allegations in the first and last sentences of Paragraph 6 of the

  Complaint set forth legal conclusions to which no answer is required. To the

  extent an answer is required, UTC denies the allegations in those sentences. UTC

  admits that, in 2016, 2017, and 2018, it generated net sales of approximately

  $602.3 million, $670.9 million, and $599 million on Remodulin, respectively.

  UTC further admits that such sales accounted for more than 35% of its total

  revenues for those years. UTC otherwise denies the allegations in Paragraph 6.




                                             3
Case 3:19-cv-10170-BRM-LHG Document 171 Filed 02/12/20 Page 4 of 29 PageID: 9958



          7.    The allegations in Paragraph 7 of the Complaint consist of Plaintiffs’

  characterization of their purported claims, to which no answer is required. To the

  extent an answer is required, UTC denies the allegations and denies that Plaintiffs

  are entitled to any relief.

          8.    UTC lacks knowledge or information sufficient to form a belief as to

  the truth of the allegations in Paragraph 8 of the Complaint and on that basis denies

  them.

          9.    UTC admits on information and belief that RareGen is a limited

  liability company organized under Delaware law. UTC lacks knowledge or

  information sufficient to form a belief as to the truth of the remaining allegations in

  Paragraph 9 of the Complaint and on that basis denies them.

          10.   UTC admits that it researches, develops, markets, and sells therapies

  designed to treat patients with PAH, including Remodulin® (treprostinil) Injection,

  Tyvaso® (treprostinil) Inhalation Solution, Orenitram® (treprostinil) Extended-

  Release Tablets, and Adcirca® (tadalafil). UTC further admits that it is

  incorporated under Delaware law. UTC admits that it has executive offices located

  at 1040 Spring Street, Silver Spring, Maryland. UTC otherwise denies the

  allegations in Paragraph 10 of the Complaint.




                                             4
Case 3:19-cv-10170-BRM-LHG Document 171 Filed 02/12/20 Page 5 of 29 PageID: 9959



        11.      UTC lacks knowledge or information sufficient to form a belief as to

  the truth of the allegations in Paragraph 11 of the Complaint and on that basis

  denies them.

        12.      The allegations in Paragraph 12 of the Complaint set forth legal

  conclusions to which no answer is required. To the extent an answer is required,

  UTC admits that Plaintiffs’ Complaint purports to allege violations of 15 U.S.C. §§

  1, 2, 15, and 26, and otherwise denies the allegations in Paragraph 12.

        13.      The allegations in Paragraph 13 of the Complaint set forth legal

  conclusions to which no answer is required. To the extent an answer is required,

  UTC admits that this Court has original jurisdiction over federal antitrust claims

  pursuant to 28 U.S.C. § 1337, and otherwise denies the allegations of Paragraph

  13.

        14.      The allegations in Paragraph 14 of the Complaint set forth legal

  conclusions to which no answer is required. To the extent an answer is required,

  UTC denies the allegations in Paragraph 14.

        15.      The allegations in Paragraph 15 of the Complaint set forth legal

  conclusions to which no answer is required. To the extent an answer is required,

  UTC denies the allegations in Paragraph 15.




                                             5
Case 3:19-cv-10170-BRM-LHG Document 171 Filed 02/12/20 Page 6 of 29 PageID: 9960



        16.    The allegations in Paragraph 16 of the Complaint set forth legal

  conclusions to which no answer is required. To the extent an answer is required,

  UTC denies the allegations in Paragraph 16.

        17.    UTC admits that patients with PAH often experience symptoms such

  as shortness of breath, fatigue, weakness, chest pain, light-headedness, and

  fainting. UTC refers to the New York Heart Association’s guidelines for their

  content and denies any characterization of them. UTC otherwise denies the

  allegations in Paragraph 17 of the Complaint.

        18.    UTC denies the first sentence of Paragraph 18 of the Complaint. The

  remainder of Paragraph 18 quotes selectively from a statement made by UTC’s

  CEO. As a purported summary of a longer and more complete statement, this

  selective quotation is necessarily incomplete, and on that basis UTC denies the

  allegations in the remainder of Paragraph 18.

        19.    UTC admits that Remodulin is a parenteral therapy that is

  administered either subcutaneously or intravenously. UTC further admits that, in

  its 2018 10-K, it stated: “Patients who receive therapy through implanted venous

  catheters have a risk of developing blood stream infections and a serious systemic

  infection known as sepsis. As a result, subcutaneous administration is the

  preferred method of Remodulin delivery for the majority of patients, representing a




                                           6
Case 3:19-cv-10170-BRM-LHG Document 171 Filed 02/12/20 Page 7 of 29 PageID: 9961



  majority of the U.S. Remodulin patients.” UTC otherwise denies the allegations in

  Paragraph 19 of the Complaint.

        20.    UTC admits that the CADD-MS® 3 (“CADD-MS 3”) pump was

  manufactured by Smiths and that it can be used to administer subcutaneous

  injections of Remodulin. To the extent that cell phones vary in size, UTC denies

  the allegations in the second sentence of Paragraph 20 of the Complaint. UTC

  denies the allegations in the third sentence of Paragraph 20 insofar as they suggest

  that CADD-MS 3 pumps remain in consistent operation, and otherwise admits the

  allegations in the third sentence. UTC further admits the allegations in the final

  sentence of Paragraph 20. UTC otherwise denies the allegations in Paragraph 20.

        21.    Denied.

        22.    UTC admits that PAH patients who have been prescribed Remodulin

  may receive their Remodulin from either Accredo Health Group, Inc. or CVS

  Specialty Pharmacy and otherwise denies the allegations in the first sentence of

  Paragraph 22 of the Complaint. UTC admits the allegations in the final sentence of

  Paragraph 22.

        23.    Admitted.

        24.    On information and belief, UTC admits that prior to March 25, 2019,

  no generic versions of injected treprostinil were being lawfully sold in the United

  States.


                                            7
Case 3:19-cv-10170-BRM-LHG Document 171 Filed 02/12/20 Page 8 of 29 PageID: 9962



        25.    Denied.

        26.    Admitted.

        27.    UTC refers to the Federal Food, Drug, and Cosmetic Act, 21 U.S.C. §

  301 et seq. (“FDCA”), for its content and denies any characterization of it. UTC

  otherwise denies the allegations in Paragraph 27 of the Complaint.

        28.    The allegations in Paragraph 28 of the Complaint set forth legal

  conclusions to which no answer is required. To the extent an answer is required,

  UTC refers to the Drug Price Competition and Patent Term Restoration Act, 21

  U.S.C. § 355 (“Hatch-Waxman Act”), for its content and denies any

  characterization of it or its purpose.

        29.    UTC admits that generic medications frequently contain the same

  active ingredient as their corresponding reference listed drugs. UTC lacks

  sufficient information to respond to the allegations in the third sentence of

  Paragraph 29 of the Complaint because no source material is provided, and on that

  basis denies them. UTC otherwise denies the allegations in Paragraph 29.

        30.    Denied.

        31.    The allegations in Paragraph 31 of the Complaint set forth legal

  conclusions to which no answer is required. To the extent an answer is required,

  UTC refers to the FDCA and the Hatch-Waxman Act for their content and denies

  any characterization of them.


                                            8
Case 3:19-cv-10170-BRM-LHG Document 171 Filed 02/12/20 Page 9 of 29 PageID: 9963



        32.    The allegations in Paragraph 32 of the Complaint set forth legal

  conclusions to which no answer is required. To the extent an answer is required,

  UTC refers to the Hatch-Waxman Act for its content and denies any

  characterization of it. UTC admits that the FDA generates a list of patents

  associated with FDA-approved medications in a publication known as the “Orange

  Book.”

        33.    The allegations in Paragraph 33 of the Complaint set forth legal

  conclusions to which no answer is required. To the extent an answer is required,

  UTC refers to the Hatch-Waxman Act for its content and denies any

  characterization of it or its purposes.

        34.    The first sentence of Paragraph 34 is admitted. The second sentence

  of Paragraph 34 is admitted on information and belief.

        35.    Admitted.

        36.    UTC admits that it sued Sandoz for patent infringement related to the

  patents covering Remodulin. UTC otherwise denies the allegations in Paragraph

  36 of the Complaint.

        37.    Admitted.

        38.    On information and belief, admitted.

        39.    UTC denies the allegations in the first sentence of Paragraph 39 of the

  Complaint. Regarding the second, third, and fourth sentences of Paragraph 39,


                                            9
Case 3:19-cv-10170-BRM-LHG Document 171 Filed 02/12/20 Page 10 of 29 PageID: 9964



  UTC admits that it develops new and innovative therapies for its patients, and that

  Plaintiffs have selectively quoted from statements made by its CEO. As a

  purported summary of these statements, the quoted portions are necessarily

  incomplete, and on that basis UTC denies the allegations in the second, third, and

  fourth sentences of Paragraph 39 and denies any characterization of the quoted

  material. UTC admits that, during a May 5, 2016 health care conference, its CEO

  stated:

        Remodulin is going to lose patent coverage in the 2017-2018
        timeframe. And we have signed a settlement agreement with Sandoz
        for the launch of a generic form of Remodulin in mid-2018. So, I think
        that there is definitely a risk of generic Remodulin erosion in the second
        half of 2018. Now we have taken a couple of steps to ameliorate that.

        One of our kind of mantras around our company in terms of dealing
        with generic is to make generic barbaric. And what that means is to
        advance the therapy so much that if you were using the generic drug
        that is not how you would want a member of your family treated for
        pulmonary hypertension. It would be so old-school that it would seem,
        quote/unquote, barbaric.

  UTC also admits that, during an August 15, 2017 health care conference, its CEO

  stated:

        The concept of generic drugs is a good concept because it forces the
        branded or the ethical pharmaceutical companies to keep advancing the
        state of the art in medicine to have a good business. And we created a
        mantra that we use around United Therapeutics called make generic
        barbaric. And that little mantra reminds us that our job is to advance the
        state of patient care so rapidly that generic technologies and generic
        drug delivered to old devices will seem barbaric.

  UTC otherwise denies the allegations in Paragraph 39.

                                           10
Case 3:19-cv-10170-BRM-LHG Document 171 Filed 02/12/20 Page 11 of 29 PageID: 9965



        40.   UTC admits that, in the interests of PAH patients, it is working in

  collaboration with Medtronic plc (“Medtronic”) to develop an implantable pump

  delivery system for Remodulin formerly referred to as RemoSynch™, and now

  referred to as the Implantable System for Remodulin® (“ISR”) and that the system

  is a fully implantable pump used to deliver Remodulin through intravenous

  injections, and, on information and belief, may serve as an alternative method to

  existing intravenous delivery systems. UTC further admits that the ISR, like many

  of the innovative therapeutic solutions UTC helps develop, is designed to promote

  patient comfort, convenience, and safety. Finally, regarding the statements quoted

  in Paragraph 40 of the Complaint, UTC admits that Plaintiffs have quoted

  selectively from statements made by its CEO; as a purported summary and

  characterization of those comments, those allegations of Paragraph 40 are

  necessarily incomplete, and on that basis UTC denies them. UTC otherwise denies

  the allegations in Paragraph 40 of the Complaint.

        41.   UTC admits that it initially planned to launch the ISR in 2017, and

  that regulatory hurdles have since delayed that launch. UTC further admits that it

  announced the ISR’s launch delay on April 3, 2017. Finally, on information and

  belief, UTC admits that the FDA conditionally cleared Medtronic’s Premarket

  Approval Application for the ISR in July 2018, but that it cannot be launched until




                                           11
Case 3:19-cv-10170-BRM-LHG Document 171 Filed 02/12/20 Page 12 of 29 PageID: 9966



  Medtronic satisfies certain conditions outlined in the FDA’s clearance. UTC

  otherwise denies the allegations in Paragraph 41 of the Complaint.

        42.    UTC admits that, in the interests of PAH patients, it is working in

  collaboration with DEKA Research and Development Corporation (“DEKA”) to

  develop a new subcutaneous infusion pump known as the RemUnity®

  (“RemUnity”) pump for the administration of Remodulin to replace or supplement

  the discontinued CADD-MS 3 platform. UTC lacks sufficient information to

  respond to the allegations in the final sentence of Paragraph 42 of the Complaint

  because no source is provided, and on that basis denies them. UTC otherwise

  denies the allegations in Paragraph 42.

        43.    UTC admits that DEKA applied for FDA clearance of the RemUnity

  pump in February 2018 and otherwise denies the allegations in Paragraph 43 of the

  Complaint.

        44.    UTC admits that it has developed or is developing new and innovative

  therapies for its patients, including the RemoLife® (“RemoLife”) infusion system

  in conjunction with Smiths and the Trevyent® (“Trevyent”) pump. UTC further

  admits that it acquired the Trevyent pump through its acquisition of SteadyMed

  Ltd. in August 2018. Finally, UTC admits that it is developing the RemoLife and

  Trevyent pumps for use with treprostinil solution. UTC otherwise denies the

  allegations in Paragraph 44 of the Complaint.


                                            12
Case 3:19-cv-10170-BRM-LHG Document 171 Filed 02/12/20 Page 13 of 29 PageID: 9967



        45.      UTC lacks knowledge or information sufficient to form a belief as to

  the truth of the allegations in Paragraph 45 of the Complaint and on that basis

  denies them.

        46.      UTC lacks knowledge or information sufficient to form a belief as to

  the truth of the allegations in the first sentence of Paragraph 46 of the Complaint

  and on that basis denies them. UTC admits that, as of late 2018, it had not yet

  launched the RemUnity, RemoSynch, RemoLife, or Trevyent pumps. UTC

  otherwise denies the allegations in Paragraph 46.

        47.      UTC lacks direct knowledge or information sufficient to form a belief

  as to the truth of the allegations in Paragraph 47 of the Complaint and on that basis

  denies them.

        48.      To the extent the allegations in Paragraph 48 of the Complaint pertain

  to UTC, UTC denies them. To the extent the allegations in Paragraph 48 pertain to

  another defendant, UTC lacks knowledge or information sufficient to form a belief

  as to the truth of the allegations and on that basis denies them.

        49.      The allegations in Paragraph 49 of the Complaint set forth legal

  conclusions to which no answer is required. To the extent an answer is required,

  UTC admits that it entered into a Third Amendment to its supply agreement with

  Smiths, refers to that document for its contents, and denies any characterization of

  it. UTC otherwise denies the allegations in Paragraph 49.


                                            13
Case 3:19-cv-10170-BRM-LHG Document 171 Filed 02/12/20 Page 14 of 29 PageID: 9968



        50.    UTC admits that it contracted with Smiths to purchase cartridges to

  serve UTC’s Remodulin patients, and otherwise denies the allegations in Paragraph

  50 of the Complaint.

        51.    UTC admits that the language quoted in Paragraph 51 of the

  Complaint appeared in UTC’s 2018 10-K, but denies any characterization of it.

  UTC otherwise denies the allegations in Paragraph 51.

        52.    Denied.

        53.    UTC admits that among the FDA-approved classes of therapies

  designed to treat PAH are the endothelin receptor antagonists (“ERAs”);

  phosphodiesterase type-5 inhibitors (“PDE-5s”); and prostacyclins. UTC denies

  any implication that these are the sole therapeutic classes used to treat PAH, and

  otherwise denies the allegations in Paragraph 53 of the Complaint.

        54.    Admitted.

        55.    UTC admits that a PAH patient’s treatment program is based, at least

  in part, on the treating physician’s judgment, which may at times take into account

  the severity of the patient’s symptoms. UTC otherwise denies the allegations in

  Paragraph 55 of the Complaint.

        56.    The first sentence in Paragraph 56 of the Complaint sets forth legal

  conclusions to which no answer is required. To the extent an answer is required,

  UTC denies the allegations in the first sentence of Paragraph 56. UTC admits that


                                           14
Case 3:19-cv-10170-BRM-LHG Document 171 Filed 02/12/20 Page 15 of 29 PageID: 9969



  Plaintiffs have selectively quoted from statements UTC’s CEO made during a May

  5, 2016 health care conference, but denies Plaintiffs’ characterization of the

  statement and denies that the quote accurately reflects the context in which the

  statement was made. UTC otherwise denies the allegations in Paragraph 56 of the

  Complaint.

        57.    The allegations in Paragraph 57 of the Complaint set forth legal

  conclusions to which no answer is required. To the extent an answer is required,

  UTC denies the allegations in Paragraph 57.

        58.    UTC admits that there are two categories of FDA-approved parenteral

  prostacyclin therapies on the market today: those with the active ingredient

  epoprostenol and those with the active ingredient treprostinil. UTC further admits

  there are differences between those two categories. UTC otherwise denies the

  allegations in Paragraph 58 of the Complaint.

        59.    UTC admits that Plaintiffs have selectively quoted from UTC’s 2018

  10-K, but denies any characterization of it. As a purported summary of UTC’s

  statements, the allegations in Paragraph 59 of the Complaint are necessarily

  incomplete, and on that basis UTC denies them.

        60.    UTC admits that treprostinil is the only PAH therapy approved by the

  FDA that can be administered through subcutaneous injections in the United States

  today. UTC otherwise denies the allegations in Paragraph 60 of the Complaint.


                                            15
Case 3:19-cv-10170-BRM-LHG Document 171 Filed 02/12/20 Page 16 of 29 PageID: 9970



        61.    UTC lacks knowledge or information sufficient to form a belief as to

  the truth of the allegations in the first sentence of Paragraph 61 of the Complaint

  and on that basis denies them. UTC admits that a physician must prescribe

  Remodulin injections before a patient can receive the treatment and that UTC’s

  PAH patients receiving physician-prescribed subcutaneous Remodulin injections

  typically administer their medication using the CADD-MS 3 platform. UTC lacks

  knowledge or information sufficient to form a belief as to the truth of the

  remaining allegations in the second sentence of Paragraph 61 and on that basis

  denies them. UTC otherwise denies the allegations in Paragraph 61.

        62.    The allegations in Paragraph 62 of the Complaint set forth legal

  conclusions to which no answer is required. To the extent an answer is required,

  UTC denies the allegations in Paragraph 62.

        63.    Admitted.

        64.    The allegations in Paragraph 64 of the Complaint set forth legal

  conclusions to which no answer is required. To the extent an answer is required,

  UTC denies the allegations in Paragraph 64.

        65.    UTC admits that Plaintiffs have selectively quoted from statements

  made by its CEO in Paragraph 65 of the Complaint, but denies any characterization

  of them and denies that the Complaint accurately reflects the context in which the

  statement was made.


                                           16
Case 3:19-cv-10170-BRM-LHG Document 171 Filed 02/12/20 Page 17 of 29 PageID: 9971



        66.    UTC admits that the allegations in the first sentence of Paragraph 66

  of the Complaint describe one possible treatment option for PAH patients

  exhibiting less severe symptoms, but otherwise denies the allegations in the first

  sentence of Paragraph 66. UTC admits that Plaintiffs have selectively quoted from

  statements made by its CEO in Paragraph 66, but denies any characterization of

  them and denies that the statement is an accurate characterization of current PAH

  treatment practices.

        67.    UTC admits that Plaintiffs have selectively quoted from statements

  made by its CEO in Paragraph 67 of the Complaint, but denies any characterization

  of them.

        68.    Denied.

        69.    The allegations in Paragraph 69 of the Complaint set forth legal

  conclusions to which no answer is required. To the extent an answer is required,

  UTC denies the allegations in Paragraph 69.

        70.    The allegations in Paragraph 70 of the Complaint set forth legal

  conclusions to which no answer is required. To the extent an answer is required,

  UTC denies the allegations in Paragraph 70.

        71.    UTC admits that it was the sole provider of subcutaneous treprostinil

  in the United States prior to generic entry. UTC otherwise denies the allegations in

  Paragraph 71 of the Complaint.


                                           17
Case 3:19-cv-10170-BRM-LHG Document 171 Filed 02/12/20 Page 18 of 29 PageID: 9972



        72.    UTC denies the allegations in the first sentence of Paragraph 72 of the

  Complaint. UTC admits that Plaintiffs have selectively quoted statements made by

  UTC in the second and third sentences of Paragraph 72, but denies any

  characterization of them. The final sentence of Paragraph 72 appears to be quoting

  from a document authored by the World Health Organization (“WHO”). To the

  extent the allegation quotes said document, UTC refers to that document for its

  contents and denies any characterization of them. UTC otherwise denies the

  allegations in Paragraph 72.

        73.    UTC denies the allegations in the first sentence of Paragraph 73 of the

  Complaint. The allegations in the fourth sentence of Paragraph 73 are vague, and

  on that basis UTC denies them. UTC admits that, in order for a prescription

  medication to be lawfully marketed, sold, and prescribed to patients in the United

  States, it must first receive FDA approval. UTC further admits that there are five

  FDA-approved injected prostacyclins used to treat PAH available in the United

  States today: Remodulin, generic treprostinil, Flolan, Veletri, and generic

  epoprostenol. UTC otherwise denies the allegations in Paragraph 73.

        74.    UTC admits that the FDA has granted approval to at least one form of

  generic treprostinil. UTC otherwise denies the allegations in Paragraph 74 of the

  Complaint.




                                           18
Case 3:19-cv-10170-BRM-LHG Document 171 Filed 02/12/20 Page 19 of 29 PageID: 9973



        75.    UTC lacks knowledge or information sufficient to form a belief as to

  the truth of the allegations in the first sentence of Paragraph 75 of the Complaint

  and on that basis denies them. UTC admits that its PAH patients receiving

  physician-prescribed subcutaneous Remodulin injections typically administer their

  medication using the CADD-MS 3 platform, but otherwise lacks knowledge or

  information sufficient to form a belief as to the truth of the allegations in the

  second sentence of Paragraph 75, and on that basis denies them. UTC otherwise

  denies the allegations in Paragraph 75.

        76.    The allegations in the first sentence of Paragraph 76 of the Complaint

  are vague, and UTC lacks knowledge or information sufficient to form a belief as

  to their truth and, on those bases, UTC denies them. The last sentence of

  Paragraph 76 sets forth legal conclusions to which no response is required. To the

  extent a response is required, UTC denies the remaining allegations in Paragraph

  76.

        77.    Denied.

                      Count 1: Restraint of Trade (15 U.S.C. § 1)

        78.    UTC hereby incorporates each preceding and succeeding paragraph as

  though fully stated herein.

        79.    UTC admits that it entered into a contract with Smiths whereby

  Smiths would manufacture certain CADD-MS 3 pumps and cartridges for UTC’s


                                             19
Case 3:19-cv-10170-BRM-LHG Document 171 Filed 02/12/20 Page 20 of 29 PageID: 9974



  Remodulin patients but otherwise denies the allegations in Paragraph 79 of the

  Complaint regarding the substance of alleged contracts between Defendants. The

  remaining allegations in Paragraph 79 set forth legal conclusions to which no

  answer is required. To the extent an answer is required, UTC denies the remaining

  allegations in Paragraph 79.

        80.    The allegations in Paragraph 80 of the Complaint set forth legal

  conclusions to which no answer is required. To the extent an answer is required,

  UTC denies the allegations in Paragraph 80.

        81.    The allegations in Paragraph 81 of the Complaint set forth legal

  conclusions to which no answer is required. To the extent an answer is required,

  UTC denies the allegations in Paragraph 81.

        82.    The allegations in Paragraph 82 of the Complaint set forth legal

  conclusions to which no answer is required. To the extent an answer is required,

  UTC denies the allegations in Paragraph 82.

                      Count 2: Monopolization (15 U.S.C. § 2)

        83.    UTC hereby incorporates each preceding and succeeding paragraph as

  though fully stated herein.

        84.    UTC admits that it entered into a contract with Smiths whereby

  Smiths would manufacture certain CADD-MS 3 pumps and cartridges for UTC’s

  Remodulin patients but otherwise denies the allegations in Paragraph 84 regarding


                                          20
Case 3:19-cv-10170-BRM-LHG Document 171 Filed 02/12/20 Page 21 of 29 PageID: 9975



  the substance of alleged contracts between Defendants. The remaining allegations

  in Paragraph 84 of the Complaint set forth legal conclusions to which no answer is

  required. To the extent an answer is required, UTC denies the remaining

  allegations in Paragraph 84.

        85.    The allegations in Paragraph 85 of the Complaint set forth legal

  conclusions to which no answer is required. To the extent an answer is required,

  UTC denies the allegations in Paragraph 85.

        86.    The allegations in Paragraph 86 of the Complaint set forth legal

  conclusions to which no answer is required. To the extent an answer is required,

  UTC denies the allegations in Paragraph 86.

        87.    The allegations in Paragraph 87 of the Complaint set forth legal

  conclusions to which no answer is required. To the extent an answer is required,

  UTC denies the allegations in Paragraph 87.

               Count 3: Restraint of Trade (N.J. Stat. Ann. § 56:9–3)

        88.    UTC hereby incorporates each preceding and succeeding paragraph as

  though fully stated herein.

        89.    UTC admits that it entered into a contract with Smiths whereby

  Smiths would manufacture certain CADD-MS 3 pumps and cartridges for UTC’s

  Remodulin patients but otherwise denies the allegations in Paragraph 89 of the

  Complaint regarding the substance of alleged contracts between Defendants. The


                                          21
Case 3:19-cv-10170-BRM-LHG Document 171 Filed 02/12/20 Page 22 of 29 PageID: 9976



  remaining allegations in Paragraph 89 set forth legal conclusions to which no

  answer is required. To the extent an answer is required, UTC denies the remaining

  allegations in Paragraph 89.

        90.    The allegations in Paragraph 90 of the Complaint set forth legal

  conclusions to which no answer is required. To the extent an answer is required,

  UTC denies the allegations in Paragraph 90.

        91.    The allegations in Paragraph 91 of the Complaint set forth legal

  conclusions to which no answer is required. To the extent an answer is required,

  UTC denies the allegations in Paragraph 91.

                Count 4: Restraint of Trade (N.C. Gen. Stat. § 75–1)

        92.    UTC hereby incorporates each preceding and succeeding paragraph as

  though fully stated herein.

        93.    UTC admits that it entered into a contract with Smiths whereby

  Smiths would manufacture certain CADD-MS 3 pumps and cartridges for UTC’s

  Remodulin patients but otherwise denies the allegations in Paragraph 93 of the

  Complaint regarding the substance of alleged contracts between Defendants. The

  remaining allegations in Paragraph 93 set forth legal conclusions to which no

  answer is required. To the extent an answer is required, UTC denies the remaining

  allegations in Paragraph 93.




                                          22
Case 3:19-cv-10170-BRM-LHG Document 171 Filed 02/12/20 Page 23 of 29 PageID: 9977



        94.    The allegations in Paragraph 94 of the Complaint set forth legal

  conclusions to which no answer is required. To the extent an answer is required,

  UTC denies the allegations in Paragraph 94.

        95.    The allegations in Paragraph 95 of the Complaint set forth legal

  conclusions to which no answer is required. To the extent an answer is required,

  UTC denies the allegations in Paragraph 95.

              Count 5: Unfair Trade Practices (N.C. Gen. Stat. § 75–1.1)

        96.    UTC hereby incorporates each preceding and succeeding paragraph as

  though fully stated herein.

        97.    The allegations in Paragraph 97 of the Complaint set forth legal

  conclusions to which no answer is required. To the extent an answer is required,

  UTC denies the allegations in Paragraph 97.

        98.    The allegations in Paragraph 98 of the Complaint set forth legal

  conclusions to which no answer is required. To the extent an answer is required,

  UTC denies the allegations in Paragraph 98.

        99.    The allegations in Paragraph 99 of the Complaint set forth legal

  conclusions to which no answer is required. To the extent an answer is required,

  UTC denies the allegations in Paragraph 99.




                                          23
Case 3:19-cv-10170-BRM-LHG Document 171 Filed 02/12/20 Page 24 of 29 PageID: 9978




       Count 6: Tortious Interference with Prospective Economic Advantage

        100. UTC hereby incorporates each preceding and succeeding paragraph as

  though fully stated herein.

        101. UTC lacks knowledge or information sufficient to form a belief as to

  the truth of the allegations in Paragraph 101 of the Complaint and on that basis

  denies them.

        102. The allegations in Paragraph 102 of the Complaint set forth legal

  conclusions to which no answer is required. To the extent an answer is required,

  UTC denies the allegations in Paragraph 102.

        103. The allegations in Paragraph 103 of the Complaint set forth legal

  conclusions to which no answer is required. To the extent an answer is required,

  UTC denies the allegations in Paragraph 103.

                                Demand for Jury Trial

        104. UTC admits that Plaintiffs purport to demand a jury trial.

                                   Prayer for Relief

        105. UTC admits that Plaintiffs purport to seek the relief identified in

  Paragraph 105 of the Complaint. To the extent any further answer is required to

  Paragraph 105, the Court has denied Plaintiffs’ request for a preliminary injunction

  (ECF No. 169), and UTC denies any remaining allegations and states that Plaintiffs




                                           24
Case 3:19-cv-10170-BRM-LHG Document 171 Filed 02/12/20 Page 25 of 29 PageID: 9979



  are not entitled to any relief, including without limitation the remedies set out in

  the Complaint.

                             AFFIRMATIVE DEFENSES

        UTC asserts the following defenses to the Complaint. Further, UTC

  reserves all defenses under Federal Rule of Civil Procedure 8(c) and any other

  defenses, at law or in equity, that may be available based on discovery and further

  factual investigation in the case. UTC undertakes the burden of proof as to only

  those defenses deemed affirmative defenses by law, regardless of how such

  defenses are denominated herein. UTC reserves the right to assert any and all

  defenses on which it does not bear the burden of proof.

                                      First Defense

        The Complaint fails, in whole or in part, to state a claim upon which relief

  may be granted.

                                     Second Defense

        Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs failed to

  make reasonable efforts to mitigate damages, if any, allegedly suffered as a result

  of the conduct they allege.




                                            25
Case 3:19-cv-10170-BRM-LHG Document 171 Filed 02/12/20 Page 26 of 29 PageID: 9980




                                     Third Defense

        Plaintiffs’ claims are barred, in whole or in part, because one or both

  Plaintiffs lack standing to bring such claims and/or have not sustained cognizable

  antitrust injury attributable to UTC’s conduct.

                                    Fourth Defense

        Plaintiffs’ claims are barred, in whole or in part, under the doctrine of

  unclean hands and/or in pari delicto.

                                     Fifth Defense

        Plaintiffs’ claims are barred, in whole or in part, because the alleged conduct

  is the result of the competitive process and has led to actual pro-competitive

  results, and the pro-competitive benefits of UTC’s alleged conduct substantially

  outweigh any purportedly anticompetitive effects.

                                     Sixth Defense

        To the extent the Complaint could be read as seeking punitive damages, such

  damages are not available in this action.

                                    Seventh Defense

        To the extent the Complaint could be read as seeking damages for each of

  the stated Causes of Action, such damages would be duplicative.




                                              26
Case 3:19-cv-10170-BRM-LHG Document 171 Filed 02/12/20 Page 27 of 29 PageID: 9981




                                     Eighth Defense

        Plaintiffs’ claims are barred, in whole or in part, by the applicable statutes of

  limitation and/or the doctrines of laches, waiver, and/or estoppel.

                                      Ninth Defense

        Plaintiffs’ claims are barred, in whole or in part, because their alleged

  damages are not attributable to UTC’s conduct, but instead are the result of

  Plaintiffs’ own conduct.

                                      Tenth Defense

        UTC incorporates by reference any defenses applicable to it that are asserted

  by any other defendant to the Complaint as if set forth fully herein.

                                PRAYER FOR RELIEF

        WHEREFORE, UTC hereby requests that Plaintiffs’ Complaint be

  dismissed in its entirety, with prejudice; that any and all of Plaintiffs’ claims for

  damages or other relief of any sort be denied; that UTC be awarded costs,

  disbursements, and reasonable attorneys’ fees; and that UTC be awarded any such

  other and further relief as this Court may deem just and proper.




                                             27
Case 3:19-cv-10170-BRM-LHG Document 171 Filed 02/12/20 Page 28 of 29 PageID: 9982



  Dated: February 12, 2020

  /s/ Stephen M. Orlofsky

  BLANK ROME LLP                          WILLIAMS & CONNOLLY LLP
  A Pennsylvania LLP                      Edward J. Bennett (pro hac vice)
  Stephen M. Orlofsky                     Edward C. Barnidge (pro hac vice)
  Adrienne C. Rogove                      Jonathan B. Pitt (pro hac vice)
  New Jersey Resident Partners            C. Bryan Wilson (pro hac vice)
  Michael R. Darbee                       725 Twelfth Street NW
  300 Carnegie Center, Suite 220          Washington, DC 20005
  Princeton, NJ 08540                     Telephone: (202) 434-5083
  Telephone: (609) 750-2646               Facsimile: (202) 434-5029
  Facsimile: (609) 897-7286               EBennett@wc.com
  Orlofsky@BlankRome.com                  EBarnidge@wc.com
  Rogove@BlankRome.com                    JPitt@wc.com
  MDarbee@BlankRome.com                   BWilson@wc.com

              Attorneys for Defendant United Therapeutics Corporation




                                        28
Case 3:19-cv-10170-BRM-LHG Document 171 Filed 02/12/20 Page 29 of 29 PageID: 9983




                           CERTIFICATE OF SERVICE

        I hereby certify that, on this 12th day of February, 2020, I caused a copy of

  the foregoing Answer and Affirmative Defenses of be served upon all counsel of

  record via the Court’s CM/ECF system.



  Dated: February 12, 2020                            /s/ Stephen M. Orlofsky
                                                      Stephen M. Orlofsky




                                           29
